In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-2040

C HARLES H. B UDDE,
                                                 Plaintiff-Appellant,
                                 v.

K ANE C OUNTY F OREST P RESERVE,
                                                Defendant-Appellee.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 1:06-cv-01165—Rebecca R. Pallmeyer, Judge.



     A RGUED JANUARY 13, 2010—D ECIDED M ARCH 4, 2010




 Before B AUER, M ANION and T INDER, Circuit Judges.
  B AUER, Circuit Judge. Charles Budde, the police chief
for the Kane County Forest Preserve District (the “Dis-
trict”), sued his former employer, claiming that it dis-
criminated against him on the basis of his disability,
alcoholism. The district court entered summary judg-
ment for the District. We affirm.
2                                               No. 09-2040

                   I. BACKGROUND
  Charles Budde decided to drive home after drinking
four or five glasses of wine at the Moose Lodge. He rear-
ended another car, sending both the driver and passenger
to the hospital. Budde was found to have a blood alcohol
level of .23, nearly three times the legal limit in Illinois.
   Monica Meyers, the District’s executive director and
Budde’s immediate supervisor, initially placed Budde on
paid administrative leave and subsequently terminated
him. At the time of his termination, Budde’s driver’s
license had been revoked as a result of the accident, but
he had not yet been convicted of driving under the influ-
ence. The termination letter stated, in part:
    The decision to terminate your employment was
    based on a number of factors all of which independ-
    ently would justify your termination. Those factors
    include a pattern of errors in judgment on your part,
    your inability to perform your duties as Director of
    Public Safety due to the suspension of your driving
    privileges, and engaging in conduct that is below
    the standard expected for this position.
  Following his termination, Budde filed suit, contending
that the District violated the Americans with Disabilities
Act (“ADA”) by discriminating against him because of
his disability when they fired him; by failing to accom-
modate his alcoholism; and by retaliating against him
for requesting a reasonable accommodation. The District
moved for summary judgment on all of Budde’s claims.
  In granting the motion, the district court concluded
that Budde was barred from recovering under the ADA
No. 09-2040                                                 3

because he was terminated for his misconduct, not
because he had a disability. The district court found that
the drunk driving accident was the foundation for the
three reasons Meyers gave for Budde’s termination. Budde
v. Kane County Forest Pres., 603 F. Supp. 2d 1136, 1142-43
(N.D. Ill. 2009). Even assuming that he was disabled, the
district court found Budde was not a “qualified indi-
vidual with a disability” entitled to protection under
the ADA because he violated clearly established work
rules. Id. at 1143. Specifically, the district court concluded
that Budde violated the Standard Operating Procedure
(“SOP”) that stated “all employees and members of the
Department . . . may be made subject of disciplinary
action” for violating “any Federal, State, County, or
Municipal law.” Id. at 1142. The district court noted that
the ADA “neither prevents employers from holding
persons suffering from alcoholism . . . [to] reasonable
rules of conduct, nor protects alcoholics from the conse-
quences of their own misconduct.” Id. (citation omitted).


                     II. DISCUSSION
  We review the district court’s grant of summary judg-
ment de novo, construing all facts and reasonable infer-
ences in Budde’s favor. Winsley v. Cook County, 563 F.3d
598, 602 (7th Cir. 2009). Summary judgment is proper if
the pleadings, discovery materials, disclosures, and
affidavits demonstrate no genuine issue of material fact
such that the District is entitled to judgment as a matter
of law. Fed R. Civ. P. 56(c).
4                                               No. 09-2040

  In order to prevail on his discrimination claim, Budde
must first establish that he is a “qualified individual with
a disability.” Basith v. Cook County, 241 F.3d 919, 927 (7th
Cir. 2001). A “qualified individual with a disability” is
someone who (1) satisfies the requisite skill, experience,
education, and other job-related requirements of his
employment position, and (2) can perform the essential
functions of the position held or desired, with or without
reasonable accommodation. 29 C.F.R. § 1630.2(m). Budde’s
claim fails because, as a result of his misconduct, he
cannot perform essential job functions in that he
(1) failed to comply with universal workplace rules and
(2) could not perform an essential job function in that
he was unable to operate a motor vehicle due to his
suspended driver’s license.
  Violation of a workplace rule, even if it is caused by a
disability, is no defense to discipline up to and including
termination. Pernice v. City of Chicago, 237 F.3d 783, 785
(7th Cir. 2001). Where the misconduct at issue involves
a plaintiff’s off-duty criminal behavior, an employer
is not required to wait for the outcome of a criminal
adjudication and/or have proof beyond a reasonable
doubt before it can impose discipline. Id. at 784.
  Based on the record, we find that there were sufficient
facts for Meyers to believe that Budde’s misconduct
constituted a violation of the District’s SOPs, which
warranted his termination. He violated both the SOP that
prohibited officers from being publicly intoxicated, as
well as the SOP that prohibited employees from
violating public laws. As police chief, the District could
No. 09-2040                                              5

reasonably expect Budde to refrain from engaging in
unlawful activities. We agree with the district court that
in choosing to drive while intoxicated and causing a
crash that sent two people to the hospital, he failed to
comply with the workplace rules, and Budde was no
longer qualified to perform his job as police chief.
  In addition, both the District and Budde agree that one
of Budde’s essential job functions was the ability to
operate a vehicle: Budde was the police chief who
authored General Order 92-09, stating that the ability
to operate a vehicle is an essential job function, and the
District provided Budde with a police car to use at all
times. Appellant’s Br. at 13-14. The District argues that
Budde was not “qualified” because, as a result of his
misconduct, his driver’s license was suspended and
he could not operate a vehicle. In contrast, Budde argues
that “the ability to operate a vehicle” is different from
“hav[ing] a valid driver’s license.” Appellant’s Br. at 13.
  We do not find Budde’s attempt to draw a distinction
persuasive. The only logical reason to require the police
chief to have the ability to operate a vehicle is so that
he can, in fact, drive the vehicle. And under Illinois
law, “no person shall drive a motor vehicle unless he
holds a valid license, permit, or restricted driving per-
mit.” Illinois Driver Licensing Law, 625 Ill. Comp. Stat.
5/6-101. Budde’s inability to operate a vehicle is not the
result of his disability; it is a consequence of choosing
to drive his car after consuming four or five glasses
of wine.
 The District terminated Budde because of his miscon-
duct, not due to discrimination. Budde was not “quali-
6                                              No. 09-2040

fied” to perform his job as police chief, based on his
failure to comply with workplace rules and his inability
to operate a vehicle. Budde’s claims for failure to accom-
modate and retaliation for seeking an accommodation
are also without merit.


                   III. CONCLUSION
  Budde failed to conform to workplace rules and, as a
consequence, was no longer qualified to perform an
essential function of his job as police chief. We therefore
A FFIRM the district court’s granting of summary judgment.




                           3-4-10